DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2012/0031333).
With respect to claims 6, 13 Kurita describes a process comprising: loading a substrate into a loading/unloading stations and load lock chambers (a transfer module); providing a gas curtain in the processing chamber to contain deposition gases and cleaning gas to the processing chamber and allow a substrate is passed therethrough into the processing chamber; processing the substrate (paragraphs 77, 109).  The gas curtain would also block a gas flow from the loading/unloading stations and load lock 
Unlike claimed invention, Kurita doesn’t describe the first gas curtain is adjacent to a slit valve and between the transfer module and a processing chamber and a second gas curtain at a rear side that is away from slit valve and a boundary between the transfer module and the processing chamber.  However, he teaches that a gas curtain is provided between processing chamber and the staging portion to contain deposition gases and cleaning gases to the processing portion and the gas curtain is provided where the slit valves 1312a and 1312b, which either one would provide claimed a slit valve and between the transfer module and a processing chamber (paragraph 77).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to provide the gas curtain at the slit valve 1312a and 1312b because Kurita teaches that the gas curtains would contain deposition gas and cleaning gas to the processing chamber and allow substrates to be carried into the processing chamber.
With respect to claim 7, the substrate is loaded into the load lock chambers or loading station by a robot 104A, 104B (robotic arm) (paragraph 60).
 	With respect to claim 22, the gas curtains are formed at 1312A, 1312B where the substrate are moving through (fig. 14, paragraph 77).  Any of these opens would provide front and rear side where the substrate are moving through.
Claims 9-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita as applied to claim 6 above, and further in view of Doley et al. (WO 97/14179).
With respect to claim 9, Kurita doesn’t describe forming the gas curtains comprises forming a directional inert gas stream flowing from a bottom portion sidewall of the processing chamber towards a top portion sidewall of the processing chamber.  Doley describes forming gas curtains comprises upward and downward flows of gas at area surrounding isolation valve adjacent a delivery portion into a processing chamber.  Inert gases such as nitrogen and hydrogen are supplied and an exhaust provides a continuous pressure gradient in the handling chamber to prevent unwanted gases from entering a processing chamber (abs.; page 8, lines 18).  The upward flow of gas would provide gas flow toward a top portion sidewall.  It would have been obvious for one skill in the art before the effective filing date of the invention to provide such gas flow in light of Doley because he teaches that such gas curtain system prevent unwanted gases from entering a processing chamber.
 	With respect to claim 10, Doley further describes an exhaust provides a continuous pressure gradient in the handling chamber (transfer module) to prevent unwanted gases from entering a processing chamber (abs.).  This would suggest that the inert gas flow/stream is directed toward the handling chamber and away from the processing chamber in order to prevent unwanted gases from entering the processing chamber.  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to provide an inert gas stream flowing from the process chamber towards the handling chamber/transfer module by any way such as  a tilted gas conduit as long as unwanted gases are not entering the processing chamber.
  	With respect to claims 11 and 12, in the process of forming the gas curtain, reducing a gas extraction flow rate associated with a gas outlet port or closing a gas 
 	With respect to claim 14, Kurita further describes providing processing the substrate after being moved into the processing chamber by sealing the chamber and providing processing gas (paragraphs 70, 76).  He also describes that the carrier/substrate is heated to a processing temperature (paragraph 75).  Therefore, stopping the gas curtain after the substrate is moved into the processing chamber and performing an process such as annealing would have been obvious steps to one skill in the art because the gas curtain is not a part of the processing steps of the substrate and only used during the transferring of the substrate into the processing chamber as described above.  Any processing steps including anneal step would depend on a desired semiconductor structure being manufactured since Kurita describes that different processes can be performed including CVD, etching with the substrate being heated (paragraphs 70, 75).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 8, the preamble defines forming the first gas curtain comprises of steps of forming a first localized inert gas stream and a second localized inert gas stream as the second gas curtain at a rear side.   Its independent claim 6 also describes a second gas curtain at a rear side.  It is not clear if the second gas curtain in the step of forming the first gas curtain of claim 8 is a different gas curtain or the same “second gas curtain” cited in claim 6.  For the purpose of examination, it is considered the same and the preamble is understood as forming the first and second gas curtain.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  With respect to claim 8, the applied prior art above doesn’t suggest the steps of wherein the forming the gas curtain comprises: forming a first localized inert gas stream between the transfer module and the processing chamber; and forming a second localized inert gas stream at a rear side of the processing chamber that is away from a boundary between 
Claims 15-20 are remained allowed as indicated in the previous office action.
Claims 21, 22, 24-26 are allowed because the applied prior art above doesn’t suggest the step of forming a directional inert gas stream flowing from a rear side of the processing chamber towards a front side of the processing chamber during the step of forming the gas curtain.
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive. In response to applicant’s remarks that Kurita doesn’t describe claimed positions of the first and second gas curtain.  However, he teaches that a gas curtain is provided between processing chamber and the staging portion to contain deposition gases and cleaning gases to the processing portion and the gas curtain is provided where the slit valves 1312a and 1312b are, in which either one would provide claimed a slit valve and between the transfer module and a processing chamber (paragraph 77).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to provide the gas curtain at the slit valve 1312a and 1312b because Kurita teaches that the gas curtains would contain deposition gas and cleaning gas to the processing chamber and allow substrates to be carried into the processing chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/8/2021